Order in so far as it denies motions to dismiss the first, second and third complete defenses in defendants’ answers reversed on the law, with ten dollars costs and disbursements, and motions to that extent granted, with ten dollars costs. In our opinion the first, second and third complete defenses are insufficient in law inasmuch as they are not so broad and extensive as the libelous publications. In other respects the order, in so far as appealed from, is affirmed, without costs. Young, Seudder and Tompkins, JJ., concur; Lazansky, P. J., and Davis, J., dissent and vote to affirm as to the corporate defendant on the ground that the facts set up in the first three defenses are broad enough to cover such an interpretation as the jury may reasonably make of the words complained of as libelous and justify the charge (Cafferty v. Southern Tier Publishing Co., 226 N. Y. 87; Foley v. Press Publishing Co., 226 App. Div. 535; Crashley v. *860Press Publishing Co., 179 N. Y. 27; Finkle v. Westchester Newspapers, Inc., ante, p. 817, decided April 29, 1932), and concur for affirmance as to the individual defendant.